45 So. 3d 570 (2010)
Victoria REVIER, Appellant,
v.
Larry Lee REVIER, Appellee.
No. 4D07-2702.
District Court of Appeal of Florida, Fourth District.
October 20, 2010.
Nancy W. Gregoire of Kirschbaum, Birnbaum, Lippman & Gregoire, PLLC, *571 Fort Lauderdale, and Andrew C. Hall of Hall, Lamb & Hall, P.A., Miami, for appellant.
Carin M. Porras of Brydger & Porras, LLP, (withdrawn as counsel after filing brief), and Larry Lee Revier, Fort Lauderdale, pro se.
PER CURIAM.
In this appeal, the former wife challenges a final judgment of dissolution of marriage. We have carefully considered the arguments on appeal and find no error or abuse of discretion in regard to the trial court's designation, valuation, or distribution of marital and non-marital assets, dates of valuation of marital assets, imputation of income to the former wife, or failure to award alimony. Accordingly, we affirm the final judgment of dissolution. We dismiss that aspect of the final judgment as it relates to the award of attorney's fees since the trial court determined only entitlement and reserved the determination of amount for a future day. See Winkelman v. Toll, 632 So. 2d 130, 131 (Fla. 4th DCA 1994) (dismissing appeal from order determining only entitlement to attorney's fees as not ripe for appellate review); Knight v. Mastrianni, 626 So. 2d 338 (Fla. 4th DCA 1993) (declining to review order granting attorney's fees because it did not fix amount awarded, meaning issue was not ripe for review).
Affirmed in part and dismissed in part.
GROSS, C.J., FARMER and STEVENSON, JJ., concur.